DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of June 7, 2021 is acknowledged and has been entered. Applicant’s affirmation of the election of Group II, claims 10-14 is acknowledged.  
	Claims 10 and 13 stand rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US 2020/0263526 (Fischer et al.) in view of US 2008/008322 A1 (Hubert).
	With the response, applicant suggests that the combination does not support a prima facie case of obviousness because Fischer et al. does not disclose a lubrication pump driven by an electric motor. The examiner does not agree.
	Fischer et al. states that one of the problems associated with conventional fracking operations that incorporate diesel engines is the parasitic losses that may occur when the diesel motor drives the hydraulic coolers and the lube pumps that are associated with the conventional hydraulic pump, which can be addressed by the use of the electrically powered fracturing system. The lubrication pumps of Fischer et al. are part of the auxiliary systems that are shown clearly in figure 3, as are the VFD’s and VFD controllers. Moreover, electric motors for driving pumps are notoriously obvious in electrically powered fracturing operations. Hubert was provided for disclosing a “typical” lubrication circuit having an oil tank and a lubricating circuit connected to the tank. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 425 (CCPA 1981).
	With respect to the rejection of claim 14, the placement of the lubrication oil tank beneath the hydraulic fracturing equipment would not alter the operation of the system, thus it appears that placing 
	With respect to the rejection of claim 11 as being unpatentable over modified Fischer et al. in view of US 2018/0328157 A1 (Bishop), the suggestion that the reference does not teach, disclose or suggest how the tanks are secured to the support beam is not persuasive. Bishop states at 0080 that the tanks may be secured to the second side of the chassis as desired, e.g., fasteners, welds, and combination thereof.
	With respect to the rejection of claim 12 as unpatentable over modified Fischer et al. in view of US 2016/025867 A1 (Payne et al.), the motor is controlled based on oil pressure and temperature, the cooling is controlled by a fan, and the motor is turned on or off, based on the inputs of the pressure and temperature, which obviously varies the speed of the motor based on the inputs.
	In as much as the cited references continue to render the claims obvious, the rejections will be maintained and made final.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US
2020/0263526 All (Fischer et al.) in view of US 2008/0083222 A1 (Hubert).
	As concerns claim 10, Fischer et al. discloses a system for lubricating hydraulic fracturing equipment, comprising: an oil pump for pumping lubricating oil (part of the auxiliary systems 315a-n); an electric motor configured to drive the oil pump (see at least 0080, control center 380 activates the lubrication pumps, electric motors are obvious elements with a VFD); a variable frequency drive configured to control the electric motor (figure 3); but lacks to expressly disclose an oil tank; and a lubricating circuit in fluid communication with the oil pump and the oil tank, the lubricating circuit examiner notes that a source of oil and the associated piping would be conventional and obvious, also note that these elements are additionally disclosed by Payne et al., see the lubrication circuit and electric motors shown in figure 3). Hubert discloses a typical hydraulic circuit 100 including a tank 180 and an electric motor 240 that drives a lubricating pump 140. It therefore would have been considered obvious to incorporate the typical hydraulic circuit disclosed by Hubert into the system to obtain the predictable result of providing both power and a fluid source for lubricating the fracturing pumps.
	As concerns claim 13, Hubert discloses the system of claim 11, further including at least one of a filter, a thermostatic valve, an oil cooler, a check valve, or a pressure relief valve (figure 3).
	As concerns claim 14, it would have been considered obvious to one of ordinary skill in the art to locate the tank in any appropriate location, as a matter of design choice or to suit a particular application or equipment arrangement, as the location of the tank would not materially change or affect the operation of the system. Moreover, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Jaspikse, 86 USPQ 70., See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. and Hubert, and further in view of US 2018/0328157 A1 (Bishop).
As concerns claim 11, Fischer et al. and Hubert disclose the system according to claim 10, but do not explicitly disclose the system further including at least one motor support beam supporting the motor and at least one pump support beam supporting the pump, and wherein the oil tank is formed integrally with or permanently secured to the motor support beam and the pump support beam. Bishop discloses a fracturing system further including at least one motor support beam supporting the motor and at least one pump support beam supporting the pump, and wherein the oil tank is formed integrally with or permanently secured to the motor support beam and the pump support beam (see figures 5-7 and 0080). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the support beams and attachments into the system to obtain the predictable result of providing support for the equipment, as well as providing a transportable system where the components can be individually removed for particular applications, repair or replacement or as needed.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Fischer et al., and further in view of US 2016/0258267 A1 (Payne et al.).
As concerns claim 12, the combination discloses the system of claim 11, but lacks to explicitly disclose wherein the variable frequency drive varies the oil pump speed based on an input comprising at least one of oil pressure and oil temperature (but see at least 0082, the VFD controllers monitor the temperature of the pumps and the motors to determine whether the temperature exceeds a threshold and may activate the cooling fans in response, also the VFD voltage level is monitored so that the maximum rpm level of the motor is not exceeded, see 0043); and Payne et al. discloses a fracturing system wherein the variable frequency drive varies the oil pump speed based on an input comprising at least one of oil pressure and oil temperature (see 0067-0069, the temperature is monitored and the speed is varied by activating and deactivating the pump) It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to control the lubrication pump based on operational needs for the fracturing equipment, such as maintaining proper temperature or pressure for the system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679